 



Exhibit 10.2.2
Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 58 (CA)   Date: November 1, 2006
SOW:
   o No    
 
   þ Yes    

(NEU STAR LOGO) [w27475w2747551.gif]
STATEMENT OF WORK
FOR
IMPLEMENTATION OF NANC 399 AND NANC 400 CHANGE
ORDERS IN THE CANADIAN SERVICE AREA
UNDER
CONTRACTOR SERVICES AGREEMENT FOR NUMBERING
ADMINISTRATION CENTER / SERVICE MANAGEMENT
SYSTEM
CONFIDENTIAL

Page 1



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 58 (CA)   Date: November 1, 2006
SOW:
   o No    
 
   þ Yes    

STATEMENT OF WORK
UNDER
CONTRACTOR SERVICES AGREEMENT FOR NUMBERING
ADMINISTRATION CENTER / SERVICE MANAGEMENT SYSTEM
Implementation of NANC 399 and NANC 400 Change Orders
in the Canadian Service Area
1. PARTIES
This Statement of Work (this “SOW”) is entered into pursuant to Article 13 of,
and upon execution shall be a part of, the Contractor Services Agreement for
Number Portability Administration Center/Service Management System (the “Master
Agreement”) by and between NeuStar, Inc., a Delaware corporation (“Contractor”)
and the Canadian LNP Consortium Inc., a corporation incorporated under the laws
of Canada (the “Customer”).
2. EFFECTIVENESS
This SOW shall be effective as of the 1st day of November, 2006 (the “SOW
Effective Date”) only upon execution of this SOW by Contractor and Customer. The
number in the upper left-hand corner refers to this SOW. Undefined capitalized
terms used herein shall have the meanings ascribed by the Master Agreement.
3. ADDITIONAL SERVICES
          3.1 Additional Services
Contractor shall perform the Additional Services set forth herein. The
Additional Services under this SOW consist exclusively of the work set forth
below (collectively, the “Software Development Work”) necessary to implement the
change orders (the “Change Orders”) set forth below in Section 3.3. The
Additional Services under this SOW are an Enhancement to the Canadian NPAC/SMS
Software as defined in the Master Agreement.
          3.2 Software Development Work
The Software Development Work includes the following activities already
performed as

Page 2



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 58 (CA)   Date: November 1, 2006
SOW:
   o No    
 
   þ Yes    

of the SOW Effective Date: NPAC/SMS requirements definition; NPAC/SMS system
design; NPAC/SMS code and unit test; NPAC/SMS system integration test; NPAC/SMS
system and regression test; program management; quality assurance; configuration
control and documentation management.
          3.3 Change Orders
Contractor shall implement and provide to Customer the functionality of the
North American Numbering Council (NANC) Change Orders set forth below.

  •   NANC 399 — Additional SV and Number Pooled Block Fields         The
NPAC/SMS will provide an SV Type indicator for each SV and Pooled Block record
[if Pooling is implemented]. This new indicator shall initially distinguish
every TN and Pooled Block as being served by Wireline Service, Wireless Service,
VoIP, or VoWIFI service. The SV Type indicator will be able to distinguish
additional “types” as deemed necessary in the future by adding additional
values. This information will be provisioned by, for example, the SOA and
broadcast to the LSMS upon activation of the SV or Pooled Block and upon
modification of the SV for those SOA and LSMS associations optioned “on” to send
and receive this data. The SV Type indicator will be added to the Bulk Data
Download file, available to a Service Provider’s SOA/LSMS. This field will be
supported across the interface on an opt-in basis only and will be functionally
backward compatible. Upon adoption in the NPAC, the field will be initialized in
all existing NPAC records based on the Service Provider “/” indicator embedded
in the SP Name field during installation of the release. As SPs opt-in to the
field, this new data will be available to them off-line (via bulk data download)
and not over the interface, such that no NPAC transactions will result. If
necessary, service providers can override the defaulted initial SV Type by
performing a modify action on the SV.         The NPAC/SMS shall provide an
Alternative SPID field for each SV and Pooled Block record. This new field shall
identify (if applicable) a reseller associated with each ported or pooled TN or
Pooled Block via their 4-digit SPID. This field will be supported across the
interface on an opt-in basis only and will be functionally backward compatible.
This information shall be provisioned by, for example, the SOA and broadcast to
the LSMS upon activation of the SV or Pooled Block and upon modification of the
Alternative SPID. The Alternative

Page 3



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 58 (CA)   Date: November 1, 2006
SOW:
   o No    
 
   þ Yes    

SPID field shall be added to the Bulk Data Download file, available to a Service
Provider’s SOA/LSMS.

  •   NANC 400 — URI Fields for Voice, MMS, PoC and Presence

The NPAC/SMS will provide the ability to provision Voice, Multimedia Messaging
Service (MMS), Push to Talk Over Cellular (PoC) and Presence URIs fields for
each SV and Pooled Block record [if Pooling is implemented].
This information will be provisioned by the SOA and broadcast to the LSMS upon
activation of the SV or Pooled Block and upon modification for those SOA and
LSMS associations optioned “on” to send and receive this data.
These fields shall be added to the Bulk Data Download file, and be available to
a Service Provider’s SOA/LSMS.
These fields will be supported across the interface on an opt-in basis only and
will be functionally backward compatible.
          3.4 Clarification
NANC 399 adds the SVType and Optional Data fields. Within the Optional Data
field, the Change Order provides one parameter (i.e., “Alternative SPID”). NANC
400 adds four more parameters to the Optional Data field, each of which
represents a Uniform Resource Indicator (URI). The parameters in the Optional
Data field are provided in the form of an XML string within a CMIP attribute.
          3.5 Replacement of “Alternative SPID” with “Optional Data” Terminology
Consistent with changes already made in the Contractor’s production version of
the Canadian NPAC/SMS Software, “Alternative SPID” will have the more precise
designation of “Optional Data”.
          3.6 Acceptance
If not accepted sooner by Customer, the Additional Services with respect to each
Change Order shall be deemed to have been accepted (“Acceptance”) upon the
absence of Critical Defects (as defined herein) in Change Order functionality as
of thirty (30) days after the date on which a User’s production profile setting
is changed as a result of a

Page 4



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 58 (CA)   Date: November 1, 2006
SOW:
   o No    
 
   þ Yes    

request by such User to “opt-into” functionality of the relevant Change Order in
the Canadian Service Area.1 Contractor shall advise Customer in writing of such
change of a User production profile to permit Customer to verify that there are
no Critical Defects. For purposes of this Section 3.3, a Critical Defect shall
mean any functional defect in the Canadian NPAC/SMS Software that prevents one
or more Users from performing a create, activate, modify, or delete of a ported
number record. The Critical Defect must be reproducible by Customer and
Contractor, and one for which no acceptable alternative functionality can be
identified.
4. OUT OF SCOPE SERVICES
This SOW contains the agreed upon terms and conditions that shall govern
Contractor’s performance of the Additional Services described herein. The
Additional Services provided for in this SOW shall not be interpreted, implied,
or assumed to include any other service(s) (hereinafter “Out of Scope
Services”), which Out of Scope Services shall be provided in accordance with the
Master Agreement and, specifically, Article 13, Additional Services.
5. PROJECT PHASES
There are no project phases for this SOW. NeuStar shall implement the
Enhancement in Canada in a regularly-scheduled Canadian NPAC/SMS maintenance
window, but no later than April 30, 2007, following the full execution of this
SOW. This date will constitute the “SOW Completion Date”. If an existing User
intends to make use of any of the functionality provided in the Change Orders
that make up the Enhancement, then vendor ITP Testing and User Turn-Up Testing
(new functionality testing) will be required before the User’s profile is
changed to indicate its ability to use the functionality made possible by the
Change Orders.
6. APPLICABLE DOCUMENTS
The following internal documents are applicable to the Additional Services
contemplated under this SOW:

      Ö  
Functional Requirements Specifications
N/A  
Requirements Traceability Matrix
N/A  
External Design

 

1   With respect to NANC 400, Acceptance shall be measured from the date on
which a User’s production profile setting is changed for at least one of the
parameters provided by the Change Order.

Page 5



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 58 (CA)   Date: November 1, 2006
SOW:
   o No    
 
   þ Yes    

      N/A  
System Design
N/A  
Detailed Design
N/A  
Integration Test Plan
N/A  
System Test Plan
N/A  
Software Quality Assurance Program Report
Ö  
User Documentation
N/A  
Software Configuration Management Plan
N/A  
Standards and Metrics

7. IMPACTS ON MASTER AGREEMENT
The following portions of the Master Agreement are impacted by this SOW:

      None  
Master Agreement
Ö  
Exhibit B Functional Requirements Specification
Ö  
Exhibit C Interoperable Interface Specification
None  
Exhibit E Pricing Schedules
None  
Exhibit F Project Plan and Test Schedule
None  
Exhibit G Service Level Requirements
None  
Exhibit H Reporting and Monitoring Requirements
None  
Exhibit I Key Personnel
None  
Exhibit J User Agreement Form
None  
Exhibit K External Design
None  
Exhibit L Infrastructure/Hardware
None  
Exhibit M Software Escrow Agreement
None  
Exhibit O Statement of Work Cost Principles

8. COMPENSATION
Except for [***] there are [***].
9. CONTINUING CERTIFICATION TESTING
          9.1 Additional Fees.
Continued Certification Testing is required as described in SOW 24 Rev. 3. If an
existing User intends to make use of any of the functionality provided in Change
Orders that make up the Enhancement, then vendor ITP Testing and User Turn-Up
Testing (new functionality testing) will be required before its NPAC/SMS User
profile is changed to

Page 6



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 58 (CA)   Date: November 1, 2006
SOW:
   o No    
 
   þ Yes    

indicate its ability to use the functionality made possible by the Change
Orders. This testing is performed as Supported Testing on the industry test bed.
          9.2 Low-Tech Interface Testing (“LTI Testing”)
LTI Testing is done on an ad hoc basis using existing support staff. The charge
for LTI Testing is billed directly to the User conducting the LTI Testing in
4-hour blocks at the rate of [***] Dollars (US$[***]), which equals [***]
Canadian Dollars and [***] Cents (CA$ [***]) under SOW46 Revision 2, which sets
forth a conversion factor equal to 1.1274 for the period of June 1, 2006 to
May 31, 2007, per block. There is no requirement to reserve testing blocks, thus
there is no provision for a reservation deadline or cancellation fee.
          9.3 Surrogate Turn-Up Testing
A User may authorize a third-party to perform TUT testing on its behalf. Such
surrogate TUT Testing may be performed using SOA/LSMS hardware and software of
no greater capability than the SOA/LSMS hardware and software to be used by the
User on behalf of which the surrogate testing is being performed.
          9.4 Self-Certification is not Acceptable
All TUT and ITP Testing performed for the purpose of Continuing Certification
must be performed in conjunction with Contractor dedicated test support
personnel.
          9.5 Disputes
Any billing disputes shall be promptly presented to Contractor in reasonable
detail, in writing. Any requests for adjustment shall not be cause for delay in
payment of the undisputed balance due. User may withhold payment of any amounts
which are subject to a bona fide dispute; provided it shall pay all undisputed
amounts owing to Contractor that have been separately invoiced to User. If
re-invoice occurs following the thirty (30) day payment schedule, then such
invoice for the undisputed amount shall be paid within ten (10) business days of
receipt by User. User and Contractor shall seek to resolve any such disputes
expeditiously, but in any event within less than thirty (30) days after receipt
of notice thereof. All disputed amounts ultimately paid or awarded to Contractor
shall bear interest from the thirtieth (30th) day following the original invoice
date.
          9.6 Taxes

Page 7



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 58 (CA)   Date: November 1, 2006
SOW:
   o No    
 
   þ Yes    

Each User shall remit to or reimburse Contractor for any taxes that it is
obligated to pay by law, rule or regulation or under this Amendment or its
respective NPAC/SMS User Agreement.
10. MISCELLANEOUS
          10.1 Counterparts
This SOW may be executed in two or more counterparts and by different parties
hereto in separate counterparts, with the same effect as if all parties had
signed the same document. All such counterparts shall be deemed an original,
shall be construed together and shall constitute one and the same instrument.
          10.2 Continuation of Master Agreement and User Agreement
Except as specifically modified and amended hereby, all the provisions of the
Master Agreement and the User Agreements entered into with respect thereto, and
all exhibits and schedules thereto, shall remain unaltered and in full force and
effect in accordance with their terms. From and after the date hereof, any
reference in either the Master Agreement to itself and any Article, Section or
subsections thereof or to any Exhibit thereto, or in any User Agreement to
itself or to the Master Agreement and applicable to any time from and after the
date hereof, shall be deemed to be a reference to such agreement, Article,
Section, subsection or Exhibit as modified and amended by this SOW. From and
after the SOW Effective Date, this SOW shall be a part of the Master Agreement
and, as such, shall be subject to the terms and conditions therein.
          10.3 Entire Agreement
This SOW sets forth the entire understanding between the Parties with regard to
the subject matter hereof and supersedes any prior or contemporaneous agreement,
discussions, negotiations or representations between the Parties, whether
written or oral, with respect thereto.
[THIS SPACE INTENTIONALLY LEFT BLANK]

Page 8



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 58 (CA)   Date: November 1, 2006
SOW:
   o No    
 
   þ Yes    

IN WITNESS WHEREOF, the undersigned have executed and delivered this Statement
of Work:

              CONTRACTOR: NeuStar, Inc.    
 
            Signature:   /s/ Michael O’Connor              
 
  Name:   Michael O’Connor    
 
  Title:   VP—Customer Relations    
 
            Date:  1 Feb 2007
 
            CUSTOMER: Canadian LNP Consortium Inc.    
 
            Signature:   /S/ J.R. Sarrazin              
 
  Name:   J.R. Sarrazin    
 
  Title:   President    
 
            Date: Feb 1/07

Payment Term (check one):      o Lump Sum o 36-month Financing þ Not Applicable

Page 9